Case: 12-16099   Date Filed: 09/24/2013   Page: 1 of 7


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16099
                       ________________________


                   D.C. Docket No. 4:10-cv-00077-CDL


CARLTON BRANTLEY,
LARRY DOWDELL,
MELVIN GRIFFIN,
PONDIEL MABRY,
CONNIE MCCOY,
HAYWARD PARHAM,
REGINAL RICHARDSON,
JERRY STARKS,
LARRY THOMPSON,
WILLIAM MARSHALL,
GODFREY BIGGERS,
PATRICK STROUD,
CALVIN WILLIAMS,
HENRY CRAWFORD,

                                                Plaintiffs - Appellants,

JOHN DOE,

                                                Plaintiff,

versus

MUSCOGEE COUNTY SCHOOL DISTRICT,
                Case: 12-16099       Date Filed: 09/24/2013      Page: 2 of 7


DON A. COOPER, JR.,
KINARD LATHAM,
CAROL FRENCH,
MARIE STRINGFELLOW,
THOMAS M. SHELLNUTT, SR.,
JERRY DUCK,

                                                          Defendants - Appellees,

JOHN DOE,

                                                          Defendant.
                             __________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           __________________________


                                   (September 24, 2013)


Before PRYOR and HILL, Circuit Judges, and O’KELLEY, ∗ District Judge.


PER CURIAM:

       Plaintiffs appeal the grant of summary judgment to defendants on their

discrimination claims under Title VII and Sections 1981 and 1983 as well as

various other federal and state law claims. The district court held that most of

these claims are time-barred, and that the remainder are without merit. For the

following reasons, we shall affirm.
∗
 Honorable William C. O’Kelley, United States District Judge for the Northern District of
Georgia, sitting by designation.
                                             2
                Case: 12-16099        Date Filed: 09/24/2013      Page: 3 of 7


                                                I.

       Plaintiffs are fourteen former and current plant services and custodial

employees of defendant Muscogee County School District (the “school district”).

Plaintiffs’ claims arise out of their having been denied access to a retirement plan

called the Teachers’ Retirement System (the “TRS”). Plaintiffs assert that

similarly-situated white employees were granted access to the desirable retirement

plan, while they were relegated to a less generous retirement system. Plaintiffs

claim that the school district’s actions in this regard were the product of intentional

racial discrimination. Plaintiffs also assert these claims against several individual

employees who allegedly participated in the retirement system discrimination. 1

       The school district responds that the TRS is a retirement plan for employees

with supervisory responsibilities and job titles and that none of the plaintiffs in this

case held such a job. The school district also asserts that the majority of plaintiffs’

claims in this action are time-barred.

                                               II.




       1
        Plaintiffs raised several additional claims of retaliation, disparate impact, and due
process violations at the summary judgment stage of the district court proceedings. As these
claims were not found in plaintiffs’ Second Amended Complaint, the district court did not
consider them. Nor do we.
                                                  3
                  Case: 12-16099        Date Filed: 09/24/2013       Page: 4 of 7


       This case does not involve complex issues of law. The law is quite clear that

the school district may not deny access to the more generous retirement system on

the basis of race.

       Rather, this case is about facts.2 The fact is that in the 1980’s, several white

employees were permitted to enroll in the TRS retirement plan even though, as

plant services employees, they were not supervisors and, therefore, not qualified to

participate in that plan. This mistake was made by one employee, Kinard Latham,

who served as the school district’s plant services director from 1974 to 1996.

Latham understood the term “supervisor” to include someone who “supervised” a

“person, tool, or task.” Therefore, in the 1980s Latham permitted, even

encouraged, several plant services employees to inflate their job titles to include

the word “manager” or “supervisor” in their applications to the TRS. The TRS

mistakenly accepted these employees for membership. According to plaintiffs,

these employees were white.

       In 1993, Latham tried to help more employees – including several of the

instant plaintiffs3 -- gain access to the TRS. At his prompting, the school district

wrote a letter to the TRS requesting admission for these employees. The letter

       2
         This discussion of the facts is synthesized from the extremely painstaking findings of
fact found in the district court’s sixty-page, thorough opinion upon which it based its judgment.
       3
           Plaintiffs Biggers, Dowdell, Griffin, and Richardson were all in this group.
                                                   4
               Case: 12-16099     Date Filed: 09/24/2013    Page: 5 of 7


contained the employees’ actual job titles but stated that the employees were

“employed in positions which encompass supervisory responsibilities.” The TRS

rejected these applications, finding that it did not appear that any of these

employees were eligible for TRS membership. At this time, the TRS also provided

the school district with a clear definition of the terms “supervisor” and “manager.”

      Latham’s actions led to a series of school district investigations and process

changes in the personnel department. Unfortunately, Latham’s actions also led to

miscommunication, gossip and distrust among plant services employees. These

employees who believed that had been unfairly excluded from the TRS complained

to the NAACP, filed a state court lawsuit in 2007, and ultimately this action.

      Based upon these facts, the district court concluded that the TRS was the

statutory entity with authority to determine eligibility for the TRS retirement plan

and that Latham’s actions were unauthorized. The district court concluded that it

was clear that, although Latham facilitated membership in the TRS for several

unqualified employees, these plaintiffs “were not eligible for TRS enrollment

based on their job titles and job duties.” Finally, the district court concluded that

none of the instant plaintiffs was eligible for membership in the TRS. We agree.

      Furthermore, the majority of these plaintiffs’ Section 1981 and 1983 claims

are time-barred. The statute of limitations for Section 1983 claims is two years.

                                           5
                 Case: 12-16099        Date Filed: 09/24/2013        Page: 6 of 7


The statute begins to run when “the facts which would support a cause of action

are apparent or should be apparent to a person with a reasonably prudent regard for

his rights.” Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003) (internal quotation

marks omitted). The statute for Section 1981 claims is four years and begins to run

when plaintiffs should reasonably have discovered the alleged violations.

       In this case, there is no doubt that most of these plaintiffs had actual

knowledge of the facts supporting their present claims well outside of the statutory

limitations periods.4 The district court’s opinion, which carefully documents the

undisputed facts undergirding each plaintiff’s claim of discrimination, makes

perfectly clear that the undisputed evidence is that each of these plaintiffs knew of

their rejection by the TRS and believed it to be racially motivated more than four

years before this action was filed. Therefore, these claims are time-barred.5




       4
         Plaintiffs Brantley, Mabry, McCoy, Parham, and Thompson asserted timely Section
1981 claims. These claims were considered but rejected on the merits. Plaintiff Williams
asserted timely claims under both Section 1981 and 1983. Brantley’s Title VII claim was timely
but abandoned.
       5
         Plaintiffs attempt to raise a continuing violation defense to this time bar under the
authority of the Lilly Ledbetter Fair Pay Act of 2009. We decline to consider this argument
because it was not raised before the district court, but we note that several courts have held that
the Fair Pay Act does not apply to non-compensation claims of discrimination. See Schuler v.
PricewaterhouseCoopers, LLP, 595 F.3d 370, 375 (CADC 2010); Noel v. The Boeing Co., 622
F.3d 266, 273-74 (3d Cir. 2010).
                                                  6
              Case: 12-16099    Date Filed: 09/24/2013    Page: 7 of 7


                                             III.

      After careful review of the district court’s opinion and order, we find no

reversible error. Our independent review of the record confirms that the district

court’s grant of summary judgment to defendants is due to be

      AFFIRMED.




                                         7